SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1310
CA 15-01031
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


SANTOKH S. BADESHA, SUDARSHAN S. BAINS,
BHOOPINDER S. MEHTA, HARBHAJAN S. PUREWAL,
MAGHAR S. CHANA, RAJDEEP K. CHEEMA, AS MEMBERS
OF BOARD OF TRUSTEES OF GURUDWARA OF ROCHESTER,
AND GURUDWARA OF ROCHESTER, A CORPORATION
ORGANIZED AND EXISTING UNDER RELIGIOUS
CORPORATION LAW OF STATE OF NEW YORK,
PLAINTIFFS-RESPONDENTS,

                    V                             MEMORANDUM AND ORDER

PARMINDER S. SOCH, MANDEEP (MAKHAN) SINGH, AJAY
SINGH, PUSHPINDER ANEJA, GURRINDER S. BEDI, IN
HIS CAPACITY AS A MEMBER OF EXECUTIVE COMMITTEE
GURUDWARA OF ROCHESTER, DAMAPAUL SONDHI AND
SANDEEP S. GREWAL, IN THEIR CAPACITIES AS
PURPORTED AUDITORS OF GURUDWARA OF ROCHESTER,
DEFENDANTS-APPELLANTS.


HARRIS BEACH PLLC, PITTSFORD (MICHAEL J. MASINO OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

WOODS OVIATT GILMAN LLP, ROCHESTER (WARREN B. ROSENBAUM OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from a judgment (denominated decision) of the Supreme
Court, Monroe County (Matthew A. Rosenbaum, J.), entered November 14,
2014. The judgment, inter alia, declared that the Board of Trustees
of Gurudwara of Rochester is a self-perpetuating board under article 9
of the Religious Corporations Law.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiffs commenced this action seeking, inter
alia, judgment declaring that the Board of Trustees (Board) of
plaintiff Gurudwara of Rochester (GOR) is a self-perpetuating board
under article 9 of the Religious Corporations Law. Defendants, by
their second counterclaim, sought judgment declaring, inter alia, that
GOR is incorporated under article 10 of the Religious Corporations
Law, and that the Board is not self-perpetuating and must be elected
pursuant to the GOR constitution. When this case was previously
before us on appeal, we affirmed an order denying plaintiffs’ motion
and defendants’ cross motion for summary judgment (Badesha v Soch, 104
                                 -2-                          1310
                                                         CA 15-01031

AD3d 1268). Supreme Court thereafter conducted a nonjury trial and
granted, inter alia, judgment in favor of plaintiffs for the relief
sought in the complaint. We affirm.

     It is undisputed that, although GOR was incorporated in 1983
under the Not-for-Profit Corporation Law, it was intended to be a
religious corporation and operated as such. Thus, it “may be
considered a ‘de facto’ religious corporation” (Temple-Ashram v
Satyanandji, 84 AD3d 1158, 1160). The Board, however, did not comply
with the formalities for incorporation under article 9 of the
Religious Corporations Law, nor did it meet the requirements for
incorporation under article 10 of the statute.

     The focus of the parties’ dispute at trial was whether GOR was
intended to, and did in fact, operate with a self-perpetuating board
pursuant to article 9 or an elected board pursuant to article 10.
Contrary to defendants’ contention, the record supports the court’s
conclusion that the type of governance intended and effectuated by the
founders of GOR was a self-perpetuating board and, thus, GOR operated
as a de facto religious corporation under article 9 of the Religious
Corporations Law (see generally Matter of Venigalla v Nori, 11 NY3d
55, 62, rearg denied 11 NY3d 774). Although GOR had a constitution
that contemplated elections and democratic governance, the weight of
the evidence supports the court’s conclusion that the Board did not
adhere to the requirements of the constitution in practice (see id.).

     We reject defendants’ further contention that they are entitled
to a new trial based upon the court’s allegedly erroneous evidentiary
rulings. The court properly excluded testimony proffered by
defendants concerning the tenets and principles of the Sikh religion,
inasmuch as it was required to resolve the parties’ dispute without
inquiring into Sikh religious doctrine (see Matter of Congregation
Yetev Lev D’Satmar, Inc. v Kahana, 9 NY3d 282, 286-287). Testimony
concerning an unrelated Sikh gurudwara was also properly excluded as
having no relevance to the issue whether GOR is a religious
corporation under article 9 or article 10 of the Religious
Corporations Law (see generally Morris v Patane, 39 AD3d 1054, 1055).




Entered:   February 11, 2016                    Frances E. Cafarell
                                                Clerk of the Court